DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e ) as follows: The Application Data Sheet states a filing date for the Provisional Application of 9/20/2020 rather than 09/21/2020.
This application makes reference to or appears to claim subject matter disclosed in Application No.63/081,129, filed 9/21/2020. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1:
At line 1, “at least one or more” is repetitive. The language “at least one” encompasses “more than one.”
At line 12, the period following “amino” should be changed a comma.
At line 15, “a” to should be changed to said to provide proper antecedent basis.

Claim 9:
At line 9, the period following “salt” should be changed to a comma.
At line 10, following “salts” a period should be entered.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At line 6, “said salts” is indefinite as to whether it is the same or different from “at least one” or “a mixture” recited at lines 4-5.
At lines 6 and 9, “the groups” lacks antecedent basis.
Claims 2-6 are rejected as being dependent on a rejected claim.


Claim 7:
At line 1, “the poly(alkylamine) ammonium salt (HG-1)” lacks antecedent basis. An “(HG-1)” has not been previously recited as a poly(amine) ammonium salt.
Claim 8:
At line 1, “the poly(alkylamine) ammonium salt (HG-5)” lacks antecedent basis. An “(HG-5)” has not been previously recited as a poly(amine) ammonium salt.
Claim 9:
At line 5, “which contains PFAS molecules” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claim 1.
At lines 6-7, “the PFAS molecules” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claim 1.
At lines 8-9, “the PFAS molecules” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claim 1.
Claim 10:
At line 5, “which contains PFAS molecules” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claim 1.
At lines 6 and 8, “the PFAS molecules” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claim 1.
Claim 11:
At line 4, “a crosslinked polymeric ammonium salt” is indefinite as to whether it is the same as, or different from, the “crosslinked polymeric ammonium salts” previously recited at lines 2-3 of claim 11.
Claim 12:
At lines 1-2, “a crosslinked polymeric ammonium salt” is indefinite as to whether applicant is referring to “said at least one crosslinked ammonium salt ” or “said mixture of crosslinked ammonium salts” as stated in claims 1, 9, 10, and 11. 
At line 2, “the PFAS molecule” is indefinite as to whether the limitation is referring to “at least one or more PFAS molecules” as recited in claims 1, 9, 10, and 11.
Claim 13:
At line 1, “the crosslinked polymeric ammonium salt” is indefinite as to whether applicant is referring to “said at least one crosslinked ammonium salt ” or “said mixture of crosslinked ammonium salts” as stated in claims 1, 9, 10, and 11. 
At lines 1-2, “the poly(alkylamine) ammonium salt” is indefinite as to whether this is the same as, or different from, the poly(alkylamine) ammonium salt as previously recited.
Claim 14:
At line 1, “the crosslinked polymeric ammonium salt” is indefinite as to whether applicant is referring to “said at least one crosslinked ammonium salt ” or “said mixture of crosslinked ammonium salts” as stated in claims 1, 9, 10, and 11. 
At lines 1-2, “the poly(alkylamine) ammonium salt” is indefinite as to whether this is the same as, or different from, the poly(alkylamine) ammonium salt as previously recited.
Claim 15:
At line 2, the phrase "type used in aqueous fire-fighting foam compositions" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "the type"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claims 16-17 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2:
The limitations of claim 2 depend from claim 1, lines 9-11, wherein claim 1 recites “from zero to about 75% of the groups which link ammonium nitrogen atoms are group Z, wherein Z is a hydrocarbylene radical containing from 2 to 50 carbon atoms ….” The limitation of claim 2, while limiting the number of carbon atoms for hydrocarbylene, does not require the presence of hydrocarbylene radicals – as the lower limit is zero for hydrocarbylene groups linking ammonium nitrogen atoms.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11, 12 (as depending from claims 9 and 11), 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reeve et al. (Publication Number: 20210008522 A1).
Claim 1: Regarding the limitation: A method for absorbing at least one or more PFAS molecules from an aqueous medium wherein said at least one or more PFAS molecules comprise water soluble fluorinated amphiphilic structures with carbon chain lengths ranging from 4 to 14 carbon atoms, Reeve et al. (hereafter Reeve) disclose sorbent materials for removal of PFAS from liquids using polyamines. Reeve specifically cites perfluorooctanoic acid (PFOA – C8HF15O2) (method for absorbing at least one or more PFAS molecules from an aqueous medium ranging from 4-14 carbon atoms) (see Abstract; paragraphs 1 and 7). PFAS molecules are organo-fluorine compounds (see paragraph 7) (water soluble fluorinated amphiphilic structures). Reeve discloses the sources of the environmental pollutants include wastewater, industrial processes, rainwater, fresh water, contaminated water, fluid streams (aqueous mediums), surface runoff, cleaning detergents, fertilizers, pesticides, pharmaceuticals, agricultural, flame retardants in fire-fighting foams (see paragraphs 4 and 7). Reeve notes that the pollutants concentrate in the bodies of higher organisms and cause harm to plants, animals, and humans (see paragraphs 3-6, 11, and 20).
Regarding the limitation: which comprises contacting said PFAS molecules with at least one crosslinked polymeric ammonium salt, or a mixture of said crosslinked polymeric ammonium salts, Reeve teaches contacting a fluid stream with a composition comprising a polyamine linked to a substrate and covalently linked hydrophobic group (a crosslinked polymeric ammonium salt) (PFAS molecules are absorbed into said at least one crosslinked polymeric ammonium salt, or into a mixture of said crosslinked polymeric ammonium salts) (see Abstract; paragraphs 6, 19, and 46).
Regarding the limitation: wherein in said salts about 25% or more of the groups which link ammonium nitrogen atoms are group Y, wherein Y is an n-alkylene group or alkyl substituted n-alkylene group, wherein said n-alkylene group or said alkyl substituted n-alkylene group has from 2 to about 20 carbon atoms; Reeve discloses polyamine is selected from a linear or branched polyamine such as: polyethyleneimine (PEI), polypropylenimine (PPI), poly(allylamine), poly(vinylamine), poly(M-methyl-vinylamine), polylysine, poly(4-aminostyrene) (see paragraphs 15-16). Reeve teaches that the polyamine is linked to a support material such as cellulose or silica (see paragraphs 12-14; 41-45). Reeve discloses that the support material is reacted with bromo-acetyl bromide in DMF to form a bromo-acetylated cellulose – which is then reacted with a polyamine in DMF (see paragraphs 64-66). Reeve discloses the polyamine may be polyethyleneimine (PEI) or poly(hexamethylene) guanidine. Reeve discloses the polyamine is covalently linked to a hydrophobic group such as: a C2-C22 branched, linear, or cyclic, saturated or unsaturated alkyl or aryl (see paragraphs 15-16). Reeve discloses a cross-linked polymeric ammonium nitrogen compound in which the nitrogen atoms (25% or more) are linked using n-alkylene groups from 2-20 carbons (see paragraphs 64-67).  
Regarding the limitation: from zero to about 75% of the groups which link ammonium nitrogen atoms are group Z, wherein Z is a hydrocarbylene radical containing from 2 to 50 carbon atoms, said hydrocarbylene radical optionally containing or substituted with one or more hydroxyl, ether, amino, thioether, keto, ester, silyl group or heterocyclic rings; Reeve teaches polyamine materials that are the same or similar to those claimed. Specifically, Reeve teaches (–CH2–CH2–) (2-carbons atoms) linking the ammonium nitrogen atoms. Thus, Reeve teaches from zero to about 75% of the groups which link ammonium nitrogen atoms are group Z, wherein Z is a hydrocarbylene radical containing from 2 to 50 carbon atoms, said hydrocarbylene radical optionally containing or substituted with one or more hydroxyl, ether, amino, thioether, keto, ester, silyl group or heterocyclic rings.
Regarding the limitation: about 25% or more of the ammonium nitrogen atoms are secondary ammonium nitrogen atoms, Reeve teaches polyamine materials that are the same or similar to those claimed. Reeve teaches that a cross-linked polymeric ammonium nitrogen compound in which the nitrogen atoms (25% or more) are secondary ammonium nitrogen atoms (see paragraphs 64-67).  
Regarding the limitation: with the result that said PFAS molecules are absorbed into said at least one crosslinked polymeric ammonium salt, or into a mixture of said crosslinked polymeric ammonium salts, Reeve teaches contacting the fluid stream with the composition comprising a polyamine and covalently linked hydrophobic group (PFAS molecules are absorbed into said at least one crosslinked polymeric ammonium salt, or into a mixture of said crosslinked polymeric ammonium salts) (see paragraphs 6 and 19).
Claim 2: Regarding the limitation: The method of claim 1 wherein said hydrocarbylene radicals contain from 1 to 30 carbon atoms, the above discussion of Reeve applies herein. Reeve teaches (–CH2–CH2–) (2-carbons atoms) linking the ammonium nitrogen atoms.
	Claim 9: Regarding the limitation: The method of claim 1 which includes the additional steps of (i) desorbing said at least one or more PFAS molecules from said at least one crosslinked polymeric ammonium salt, or from said mixture of crosslinked polymeric ammonium salts, by contacting the at least one crosslinked polymeric ammonium salt, or said mixture of crosslinked polymeric ammonium salts, which contains PFAS molecules with an aqueous alkaline solution having a pH in the range of from about 8 to 14 with the result that the PFAS molecules are released from the at least one crosslinked polymeric ammonium, or from said mixture of crosslinked polymeric ammonium salts and (ii) recovering the PFAS molecules and the at least one crosslinked polymeric ammonium salt[,] or the mixture of crosslinked polymeric ammonium salts, Reeve discloses the process comprises regenerating the composition after removal of the target substance from the fluid stream (desorbing PFAS molecules) using an aqueous wash solution such as salt, acidic, or basic wash (aqueous alkaline solution) to recover pollutants (recover PFAS molecules – PFAS released from sorbent) and reuse the sorbent. The wash may have a pH greater than 9 (pH in the range of 8 to 14). Regeneration includes aqueous ammonium hydroxide (see paragraphs 25 and 51). 
Claim 11: Regarding the limitation: The method of claim 1 which includes the additional steps of (i) desorbing said at least one or more PFAS molecules from said at least one crosslinked polymeric 35ammonium salt, or from said mixture of crosslinked polymeric ammonium salts, by contacting a crosslinked polymeric ammonium salt which contains PFAS molecules with a sodium hydroxide/water solution with the result that the PFAS molecules are released from the crosslinked polymeric ammonium salt, and (ii) recovering the PFAS molecules and the crosslinked polymeric ammonium salt, Reeve discloses the process comprises regenerating the composition after removal of the target substance from the fluid stream (desorbing PFAS molecules from the sorbent) using an aqueous wash solution such as salt, acidic, or basic wash (aqueous alkaline solution) to recover pollutants (recover PFAS molecules – PFAS released from sorbent) and reuse the sorbent. The wash may have a pH greater than 9 (pH in the range of 8 to 14). The regeneration solution includes aqueous sodium hydroxide (sodium hydroxide/water solution) (see paragraph 88).
Claim 12 (as depending from claim 9): Regarding the limitation: The method of claim 9, claim 10, or claim 11 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt and the PFAS molecule is perfluorooctanoic acid (PFOA), Reeve teaches PFAS molecules and specifically perfluorooctanoic acid (PFOA) (see paragraph 21).
Claim 12 (as depending from claim 11): Regarding the limitation: The method of claim 9, claim 10, or claim 11 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt and the PFAS molecule is perfluorooctanoic acid (PFOA), Reeve teaches PFAS molecules and specifically perfluorooctanoic acid (PFOA) (see paragraph 21).
Claim 15: Regarding the limitation: The method of claim 1 wherein said at least one or more PFAS molecules comprise telomer alcohols of the type used in aqueous fire-fighting foam compositions, Reeve discloses the sources of the environmental pollutants include flame retardants in fire-fighting foams. Perfluorooctane sulfonate (PFOS) and Perfluorooctanoic acid (PFOA) are toxic PFAS compounds that are used extensively as surfactants and in flame retardants for fire-fighting foams. Both persist in the environment for very long periods of time (see paragraphs 4 and 7). Reeve discloses 6:2 fluorotelomer sulfonic acid. Reeve discloses the target substance can comprise PFOA and PFOS (PFAS molecules comprise telomer alcohols of the type used in aqueous fire-fighting foam compositions) (see paragraphs 21 and 38). 
Claim 17: Regarding the limitation: The method of claim 1 wherein the aqueous medium comprises at least one of stagnant pools, wells, rivers, springs, estuarine systems, and industrial and municipal wastewater streams, Reeve discloses the sources of the environmental pollutants include wastewater, industrial processes, rainwater, fresh water, contaminated water, fluid streams (aqueous mediums), surface runoff, cleaning detergents, fertilizers, pesticides, pharmaceuticals, agricultural, flame retardants in fire-fighting foams.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2)/(a)(1) as being anticipated by Barin et al. (Publication Number: 2020/0262936 A1).
Claim 1: Regarding the limitation: A method for absorbing at least one or more PFAS molecules from an aqueous medium wherein said at least one or more PFAS molecules comprise water soluble fluorinated amphiphilic structures with carbon chain lengths ranging from 4 to 14 carbon atoms, Barin et al. (Barin hereafter) disclose a composition and method for removing PFAS from water (aqueous medium) (see paragraph 1). Barin discloses removing PFAS compounds such as PFOA. Barin specifically cites perfluorooctanoic acid (PFOA – C8HF15O2) (method for absorbing at least one or more PFAS molecules from an aqueous medium ranging from 4-14 carbon atoms) (see paragraphs 31, 181, and 197). The compounds contain amine groups (see paragraph 120, 195, 197).
Regarding the limitation: which comprises contacting said PFAS molecules with at least one crosslinked polymeric ammonium salt, or a mixture of said crosslinked polymeric ammonium salts, Barin discloses contacting a fluid stream having PFAS with a composition comprising a polyamine crosslinked to a cyclodextrin (a crosslinked polymeric ammonium salt) (see Abstract; paragraphs 6-29, 31, 181, and 197). The polymeric amine compound may include polyethylenimine (PEI) (see paragraphs 126 – 127).
Regarding the limitation: wherein in said salts about 25% or more of the groups which link ammonium nitrogen atoms are group Y, wherein Y is an n-alkylene group or alkyl substituted n-alkylene group, wherein said n-alkylene group or said alkyl substituted n-alkylene group has from 2 to about 20 carbon atoms; Barin discloses an n-alkylene group linked to ammonium nitrogen atoms (see paragraphs 24 and 85) (–CH2–CH2–) (2-carbons atoms) having  amines (25% or more). The polymeric amine compound may include polyethylenimine (PEI) (see paragraphs 126 – 127).
Regarding the limitation: from zero to about 75% of the groups which link ammonium nitrogen atoms are group Z, wherein Z is a hydrocarbylene radical,  containing from 2 to 50 carbon atoms, said hydrocarbylene radical optionally containing or substituted with one or more hydroxyl, ether, amino, thioether, keto, ester, silyl group or heterocyclic rings; Barin teaches from zero to about 75% of the groups which link ammonium nitrogen atoms are group Z, wherein Z is a hydrocarbylene radical containing from 2 to 50 carbon atoms, said hydrocarbylene radical optionally containing or substituted with one or more hydroxyl, ether, amino, thioether, keto, ester, silyl group or heterocyclic rings.
Regarding the limitation: about 25% or more of the ammonium nitrogen atoms are secondary ammonium nitrogen atoms, Barin teaches that a cross-linked polymeric ammonium nitrogen compound in which the nitrogen atoms (25% or more) are secondary ammonium nitrogen atoms (see paragraphs 24 and 85). The polymeric amine compound may include polyethylenimine (PEI) (see paragraphs 126 – 127).
Regarding the limitation: with the result that said PFAS molecules are absorbed into said at least one crosslinked polymeric ammonium salt, or into a mixture of said crosslinked polymeric ammonium salts, Barin teaches contacting water with the composition comprising a polyamine and cyclodextrin group (PFAS molecules are absorbed into said at least one crosslinked polymeric ammonium salt, or into a mixture of said crosslinked polymeric ammonium salts) (see paragraph 182).
Claim 17: Regarding the limitation: The method of claim 1 wherein the aqueous medium comprises at least one of stagnant pools, wells, rivers, springs, estuarine systems, and industrial and municipal wastewater streams, Barin discloses water sources as targets for removing PFAS contaminants (see paragraphs 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8, 13 (as depending from claims 9 and 11), and 14 (as depending from claims 9 and 11) are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (Publication Number: 20210008522 A1), as applied to claims 1, 2, 9, 11, 12 (as depending from claims 9 and 11), 15, and 17 above, and further in view of Figuly (US Patent Number: 5,633,344).
Claim 3: Regarding the limitation: The method of claim 1 wherein at least one crosslinked polymeric ammonium salt has a swell factor of at least about 2 in water, the above discussion of Reeve applies herein. 
Reeve does not disclose at least one crosslinked polymeric ammonium salt has a swell factor of at least about 2 in water.
However, Figuly discloses a method for making cross-linked polymeric ammonium salts having a swell factor of at least about 4, preferably 5 to 25 and more preferably about 10 to 15 (the swell factor for the polymeric ammonium salts of Figuly overlap the claimed range) (see column 3, lines 1-13; Table 4). Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent(s). Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that the polymeric ammonium salts are useful as bile acid sequestrants, moisture or solvent absorbents, electroconductive agents, charge transfer agents, chelating agents, and ion exchange resins (see column 6, lines 29-33).
Reeve and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the swell factor in polymeric ammonium salts of Reeve, depending on the intended use of the polymeric ammonium salt sorbent and the targeted PFAS, by optimizing the choice of solvent to achieve a desired swell factor.
Claim 4: Regarding the limitation: The method of claim 3 wherein the at least one crosslinked polymeric ammonium salt is combined with an amount of granulated activated carbon, Reeve discloses the sorbent material may be deployed with a mixed bed combined with another adsorbent material such as granular activated carbon or an ion exchange resin (see paragraph 46). It is also noted that Figuly discloses the compositions function as absorbents, electroconductive agents, chelating agents, and ion exchange resins, and bile acid sequestrants (see column 1, lines 9-15).
Claim 5: Regarding the limitation: The method of claim 3 wherein the at least one crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt, Reeve discloses the polyamine is selected from a linear or branched polyamine such as: polyethyleneimine (PEI), polypropylenimine (PPI), poly(allylamine), poly(vinylamine), poly(M-methyl-vinylamine), polylysine, poly(4-aminostyrene) (see paragraphs 15-16). Reeve teaches that the polyamine is linked to a support material such as cellulose or silica (see paragraphs 12-14; 41-45). Reeve discloses that the support material is reacted with bromo-acetyl bromide in DMF to form a bromo-acetylated cellulose – which is then reacted with a polyamine in DMF (see paragraphs 64-66). Reeve discloses the polyamine may be polyethyleneimine (PEI) or poly(hexamethylene) guanidine. Reeve discloses the polyamine is covalently bound (crosslinked) to a hydrophobic group such as: a C2-C22 branched, linear, or cyclic, saturated or unsaturated alkyl or aryl (see paragraphs 15-16). 
Claim 6: Regarding the limitation: The method of claim 5 wherein the poly(alkylamine) ammonium salt is combined with an amount of granulated activated carbon, Reeve discloses the sorbent material may be deployed with a mixed bed combined with another adsorbent material such as granular activated carbon or an ion exchange resin (see paragraph 46). It is also noted that Figuly discloses that the compositions function as absorbents, electroconductive agents, chelating agents, and ion exchange resins, and bile acid sequestrants (see column 1, lines 9-15).
Claim 7: Regarding the limitation: The method of claim 5 wherein the poly(alkylamine) ammonium salt (HG-1) is prepared from hexamethylene diamine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses preparing a crosslinked ammonium salt using a halogenated compound, bromo-acetylated cellulose, and an amine, poly(hexamethylene) guanidine, in DMF solvent (see paragraphs 64-66). Reeve teaches that other reactants - halogenated support materials (chlorine, bromine) and polyamines - may be used. Reeve teaches reacting the compounds in DMH or methanol. (see paragraphs 13, 14, and 64-68).
Reeve does not specifically disclose the halogenated compound 1,10-dibromodecane and the amine hexamethylene diamine.
However, Figuly discloses reacting the claimed amine compound hexamethylene diamine and halogenated compound 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts by reacting halogenated compounds with amines to form polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted the halogenated compound 1,10-dibromodecane and the amine hexamethylene diamine taught by Figuly for the halogenated compound bromo-acetylated cellulose and amine poly(hexamethylene) guanidine in Reeve because Reeve teaches that other reactants may be used and both Reeve and Figuly teach preparing polymeric ammonium salts by reacting halogenated compounds with amines.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 8: Regarding the limitation: The method of claim 5 wherein the poly(alkylamine) ammonium salt (HG-5) is prepared from polyethylene imine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses reacting bromoacetylated cellulose and the claimed amine polyethyleneimine (PEI) in DMF solvent (see paragraphs 64-66).
While Reeve teaches the claimed amine (PEI), Reeve does not specifically disclose the halogenated compound 1,10-dibromodecane used with the polyethyleneimine (PEI) in forming the crosslinked polymeric ammonium salt.
However, Figuly discloses using 1,10-dibromodecane as the halogenated compound for preparing crosslinked polymeric ammonium salts with (PEI) in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes the method of preparing polymeric ammonium salts using PEI and halogenated compounds.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane halogenated compound for the bromo-acetylated cellulose in Reeve because Reeve teaches that other reactants may be used and both Reeve and Figuly teach PEI and halogenated compounds for forming polymeric ammonium salts.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 13 (as depending from claims 9 and 12): Regarding the limitation: The method of claim 12 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from hexamethylene diamine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses preparing a crosslinked ammonium salt using a bromo-acetylated cellulose and poly(hexamethylene) guanidine in DMF solvent (see paragraphs 64-66). Reeve teaches that other reactants - halogenated support materials (chlorine, bromine) and polyamines - may be used. Reeve teaches reacting the compounds in DMH or methanol. (see paragraphs 13, 14, and 64-68).
Reeve does not specifically disclose 1,10-dibromodecane and hexamethylene diamine.
However, Figuly discloses reacting the claimed compounds hexamethylene diamine with the halogenated compound 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane as the halogenated compound and hexamethylene diamine as the amine, as taught by Figuly, for the bromo-acetylated cellulose and poly(hexamethylene) guanidine in Reeve because both Reeve and Figuly use amines and halogenated compounds for preparing polymeric ammonium salts. 
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 13 (as depending from claims 11 and 12): Regarding the limitation: The method of claim 12  wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from hexamethylene diamine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses preparing a crosslinked ammonium salt using a bromo-acetylated cellulose and poly(hexamethylene) guanidine in DMF solvent (see paragraphs 64-66). Reeve teaches that other reactants - halogenated support materials (chlorine, bromine) and polyamines - may be used. Reeve teaches reacting the compounds in DMH or methanol. (see paragraphs 13, 14, and 64-68).
Reeve does not specifically disclose 1,10-dibromodecane and hexamethylene diamine.
However, Figuly discloses reacting the claimed amine compound hexamethylene diamine and halogenated compound 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts by reacting halogenated compounds with amines.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted, as taught by Figuly, 1,10-dibromodecane for the bromo-acetylated cellulose and hexamethylene diamine for poly(hexamethylene) guanidine in Reeve because Reeve teaches that other reactants may be used and both Reeve and Figuly use halogen compounds and amines for preparing polymeric ammonium salts.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 14 (as depending from claims 9 and 12): Regarding the limitation: The method of claim 12 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from polyethylene imine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses reacting bromoacetylated cellulose (halogenated compound) and polyethylenimine (PEI) (amine) in DMF solvent (see paragraphs 64-66).
Reeve does not specifically disclose 1,10-dibromodecane as the halogenated compound used with the polyethylenimine (PEI) (amine) in forming the crosslinked polymeric ammonium salt.
However, Figuly discloses using 1,10-dibromodecane (halogen compound) for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes the method of preparing polymeric ammonium salts by reacting halogen compounds with amines to form polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane for the bromo-acetylated cellulose in Reeve because Reeve teaches that other reactants may be used, and both Reeve and Figuly use halogenated compounds and amine to form polymeric ammonium salts. 
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 14 (as depending from claims 11 and 12): Regarding the limitation: The method of claim 12 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from polyethylene imine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses reacting bromoacetylated cellulose (halogenated compound) and polyethylenimine (PEI) (amine) in DMF solvent (see paragraphs 64-66).
Reeve does not specifically disclose using 1,10-dibromodecane as the halogen compound used with the polyethylenimine (PEI) (amine) in forming the crosslinked polymeric ammonium salt.
However, Figuly discloses using 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes the method of preparing polymeric ammonium salts by reacting halogenated compounds with amines to form polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted the halogenated compound 1,10-dibromodecane for the bromo-acetylated cellulose in Reeve because Reeve teaches that other reactants may be used, and both Reeve and Figuly react halogenated compounds with amines to form polymeric ammonium salts.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.

Claims 10 and 12 (as depending from claim 10) are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (Publication Number: 20210008522 A1), as applied to claims 1, 2, 9, 11, 12 (as depending from claims 9 and 11), 15, and 17 above, and further in view of Nickelsen et al. (US Publication: 2017/0297926).
Claim 10: Regarding the limitation: The method of claim 1 which includes the additional steps of (i) desorbing said at least one or more PFAS molecules from said at least one crosslinked polymeric ammonium salt, or from said mixture of crosslinked polymeric ammonium salts, by contacting the at least one crosslinked polymeric ammonium salt, or said mixture of crosslinked polymeric ammonium salts, which contains PFAS molecules with an ammonium hydroxide/methanol solution with the result that the PFAS molecules are released from the at least one crosslinked polymeric ammonium salt, or from said mixture of crosslinked polymeric ammonium salts and (ii) recovering the PFAS molecules and the at least one crosslinked polymeric ammonium salt or the mixture of crosslinked polymeric ammonium salts, Reeve discloses the process comprises regenerating the composition after removal of the target substance from the fluid stream (desorbing PFAS molecules) using an aqueous wash solution such as salt, acidic, or basic wash (aqueous alkaline solution) to recover pollutants (recover PFAS molecules – PFAS released from sorbent) and reuse the sorbent (see paragraph 58). The wash may have a pH greater than 9 (pH in the range of 8 to 14) (see paragraph 60). The regeneration solution includes aqueous ammonium hydroxide (see paragraphs 25, 51, 58, 59, and 60).
	Reeve does not disclose the ammonium hydroxide solution used to desorb the PFAS from the sorbent material includes methanol.
	However, Nickelsen et al. (hereafter Nickelsen) teaches a system for removing and concentrating PFAS from water (see Abstract). Nickelsen discloses that solutions combining organic solvents and a salt or base have shown to be most successful (see paragraph 28). Nickelsen discloses regenerant solutions that include a mixture of a salt or base (sodium chloride or sodium hydroxide), a solvent (such as methanol, ethanol, etc.), and water (see paragraphs 10, 15, 17, and 30). Nickelsen teaches that the PFAS is desorbed using the salt or base to displace the hydrophilic heads and the methanol solvent displaces the hydrophobic tail.
	Reeve and Nickelsen are considered analogous references in that each is concerned with removing PFAS contaminants and regenerating the sorbent materials.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the regenerant solution used for removing PFAS from the sorptive material using combined ammonium hydroxide and methanol because Nickelsen teaches that solutions used in desorption that combine organic solvents and a salt or base have shown to be most successful for displacing the hydrophilic heads and hydrophobic tails of PFAS molecules.
Claim 12: Regarding the limitation: The method of claim 9, claim 10, or claim 11 (depending from claim 10) wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt and the PFAS molecule is perfluorooctanoic acid (PFOA), Reeve teaches PFAS molecules and specifically perfluorooctanoic acid (PFOA) (see paragraph 21).

Claims 13 (as depending from claims 10 and 12) and 14 (as depending from claims 10 and 12) are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (Publication Number: 20210008522 A1) and Nickelsen et al. (US Publication: 2017/0297926), as applied to claims 10 and 12 above, and further in view of Figuly (US Patent Number: 5,633,344).
Claim 13 (as depending from claims 10 and 12): Regarding the limitation: The method of claim 12  wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from hexamethylene diamine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses preparing a crosslinked ammonium salt using a bromo-acetylated cellulose (halogenated compound) and poly(hexamethylene) guanidine (amine) in DMF solvent (see paragraphs 64-66). Reeve teaches that other reactants - halogenated support materials (chlorine, bromine) and polyamines - may be used. Reeve teaches reacting the compounds in DMH or methanol. (see paragraphs 13, 14, and 64-68).
Reeve does not specifically disclose 1,10-dibromodecane and hexamethylene diamine.
However, Figuly discloses reacting the claimed compounds hexamethylene diamine (amine) with 1,10-dibromodecane (halogenated compound) for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts, and both Reeve and Figuly react amines and halogenated compounds to form polymeric ammonium salts. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane and hexamethylene diamine for the bromo-acetylated cellulose and poly(hexamethylene) guanidine in Reeve because Reeve teaches that other reactants may be used - and both Reeve and Figuly react amines and halogenated compounds to form polymeric ammonium salts.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 14 (as depending from claims 10 and 12): Regarding the limitation: The method of claim 12 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt prepared from polyethylene imine and 1,10-dibromodecane using DMF/methanol as solvent, Reeve discloses reacting bromoacetylated cellulose halogenated compound) and polyethylenimine (PEI) (amine) in DMF solvent (see paragraphs 64-66).
Reeve does not specifically disclose 1,10-dibromodecane used with the polyethylenimine (PEI) in forming the crosslinked polymeric ammonium salt.
However, Figuly discloses using the halogenated compound 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Reeve and Figuly are considered analogous references because each describes the method of preparing polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane (halogenated compound) for the bromo-acetylated cellulose (halogenated compound) in Reeve because Reeve teaches that other reactants may be used, and both Reeve and Figuly teach reacting amines with halogenated compounds for preparing polymeric ammonium salts.
Also, Reeve does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (Publication Number: 20210008522 A1) in view of Gobelius et al. (Review Paper: Calibration and application of passive sampling for per- and polyfluoroalkyl substances in a drinking water treatment plant).
Claim 16: Regarding the limitation: The method of claim 1 wherein the at least one crosslinked polymeric ammonium salt, or said mixture of crosslinked polymeric ammonium salts are deployed in polar organic chemical integrative samplers (POCIS), 
	The above discussion of Reeve applies herein. Reeve does not disclose polymeric ammonium salts in polar organic integrative samplers.
However, Gobelius et al. (Gobelius hereafter) teach using polar organic chemical integrative samplers (POCIS) to examine 26 per-and polyfluoroalkyl substances (PFASs) in a drinking water treatment plant (DWTP) using adsorbent poly[divinylbenzene]-co-N-vinylpyrrolidone (polyamine) (Calibration and application of passive sampling for per- and polyfluoroalkyl substances in a drinking water treatment plant) (see section: 2.1. Chemicals and materials). Gobelius teaches PFASs have been	 detected in drinking water around the world as conventional drinking water treatment techniques are not effective in removal of PFAS and drinking water treatment plants should be carefully monitored. Gobelius teaches that passive sampling (POCIS) has the advantage of providing time-weighted-average concentrations without an external power supply, maintenance, or supervision.
Reeve and Gobelius are considered analogous references in that each is concerned with removing PFAS contaminants from water sources.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to have used the adsorbent disclosed by Reeve in a polar organic chemical integrative samplers (POCIS), because Gobelius teaches PFASs have been	 detected in drinking water that passive sampling (POCIS) has the advantage of providing time-weighted-average concentrations without an external power supply, maintenance, or supervision – where Reeve is concerned with removing PFAS from water sources.

Claims 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barin et al. (Publication Number: 2020/0262936 A1), as applied to claims 1 and 17 above, and further in view of Figuly (US Patent Number: 5,633,344).
Claim 3: Regarding the limitation: The method of claim 1 wherein at least one crosslinked polymeric ammonium salt has a swell factor of at least about 2 in water, the above discussion of Barin applies herein. 
Barin does not disclose at least one crosslinked polymeric ammonium salt has a swell factor of at least about 2 in water.
However, Figuly discloses a method for making cross-linked polymeric ammonium salts having a swell factor of at least about 4, preferably 5 to 25 and more preferably about 10 to 15 (the swell factor for the polymeric ammonium salts of Figuly overlap the claimed range) (see column 3, lines 1-13; Table 4). Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent(s). Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that the polymeric ammonium salts are useful as bile acid sequestrants, moisture or solvent absorbents, electroconductive agents, charge transfer agents, chelating agents, and ion exchange resins (see column 6, lines 29-33).
Barin and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the swell factor in polymeric ammonium salts of Barin as taught by Figuly, depending on the intended use of the polymeric ammonium salt sorbent and the targeted PFAS, by optimizing the choice of solvent to achieve a desired swell factor.
Claim 5: Regarding the limitation: The method of claim 3 wherein the at least one crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt, Barin discloses the polyamine is selected from a linear or branched polyamine such as: polyethyleneimine (PEI) (see paragraphs 126 – 127).
Claim 7: Regarding the limitation: The method of claim 5 wherein the poly(alkylamine) ammonium salt (HG-1) is prepared from hexamethylene diamine and 1,10-dibromodecane using DMF/methanol as solvent, Barin does not specifically disclose the halogenated compound 1,10-dibromodecane – but discloses the amine hexamethylene diisocyanate (HDI).
However, Figuly discloses reacting the claimed amine compound hexamethylene diamine and halogenated compound 1,10-dibromodecane for preparing crosslinked polymeric ammonium salts in DMF/MeOH (see column 9, lines 20-27).
Barin and Figuly are considered analogous references because each describes a method of preparing polymeric ammonium salts by reacting halogenated compounds with amines to form polymeric ammonium salts.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted the halogenated compound 1,10-dibromodecane and the amine hexamethylene diamine taught by Figuly for the compounds taught by Barin because Barin teaches that other reactants compounds may be used and both Barin and Figuly teach preparing polymeric ammonium salts by reacting halogenated compounds with amines.
Also, Barin does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.
Claim 8: Regarding the limitation: The method of claim 5 wherein the poly(alkylamine) ammonium salt (HG-5) is prepared from polyethylene imine and 1,10-dibromodecane using DMF/methanol as solvent, Barin discloses using the claimed amine polyethyleneimine (PEI).
While Barin teaches the claimed amine (PEI), Barin does not specifically disclose the halogenated compound 1,10-dibromodecane used with the polyethyleneimine (PEI) in forming the crosslinked polymeric ammonium salt.
However, Figuly discloses using 1,10-dibromodecane as the halogenated compound for preparing crosslinked polymeric ammonium salts with (PEI) in DMF/MeOH (see column 9, lines 20-27).
Barin and Figuly are considered analogous references because each describes the method of preparing polymeric ammonium salts using PEI and halogenated compounds.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted 1,10-dibromodecane halogenated compound in Barin because Barin teaches that other reactants may be used and both Barin and Figuly teach PEI for forming polymeric ammonium salts.
Also, Barin does not disclose reacting the compounds in both DMF/MeOH.
Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent. Figuly teaches that a swell of zero is obtained in solvents which do not dissolve the reactants and that the formation of higher swell polymers is promoted by solvents that dissolve both reactants – such as dipolar and aprotic solvents (see column 6, lines 18-27). Figuly teaches that polymeric ammonium salts can be made by dissolving the reactants in a solvent such as methanol, ethanol, DMF, THF, water, and mixtures thereof (see column 5, lines 1-6).
As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used one, or a combination of solvents, for the reaction to form crosslinked polymeric ammonium salts based on the degree of swell desired because Figuly teaches that the swell factor for the final polymerized product is optimized based on the choice of solvent.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barin et al. (Publication Number: 2020/0262936 A1), as applied to claims 1 and 17 above, and further in view of Nickelsen et al. (US Publication: 2017/0297926).
Claims 9-11: Barin does not disclose desorbing the PFAS contaminants from the adsorbent material using an aqueous alkaline solution (claim 9), ammonium hydroxide/methanol (claim 10), or sodium hydroxide and water (claim 11).
However, Nickelsen et al. (hereafter Nickelsen) teaches a system for removing and concentrating PFAS from water (see Abstract). Nickelsen discloses that solutions combining organic solvents and a salt or base have shown to be most successful (see paragraph 28). Nickelsen discloses regenerant solutions that include a mixture of a salt or base (sodium chloride or sodium hydroxide), a solvent (such as methanol, ethanol, etc.), and water (see paragraphs 10, 15, 17, 28, and 30). Nickelsen teaches that the PFAS is desorbed using the salt or base to displace the hydrophilic heads and the methanol solvent displaces the hydrophobic tail.
Barin and Nickelsen are considered analogous references in that each is concerned with removing PFAS contaminants.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the regenerant solution used for removing PFAS from the sorptive material using combined ammonium hydroxide and methanol (claim 10), sodium hydroxide and water (claim 11), aqueous alkaline solution (claim 9), because Nickelsen teaches that solutions used in desorption that combine organic solvents and a salt or base have shown to be most successful for displacing the hydrophilic heads and hydrophobic tails of PFAS molecules.
Claim 12: Regarding the limitation: The method of claim 9, claim 10, or claim 11 wherein the crosslinked polymeric ammonium salt is a poly(alkylamine) ammonium salt and the PFAS molecule is perfluorooctanoic acid (PFOA), Barin teaches PFAS molecules and specifically perfluorooctanoic acid (PFOA). Barin discloses removing PFAS compounds such as PFOA. Barin specifically cites perfluorooctanoic acid (PFOA – C8HF15O2) (method for absorbing at least one or more PFAS molecules from an aqueous medium ranging from 4-14 carbon atoms) (see paragraphs 31, 181, and 197).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Domb et al. (WO 2007/017864) teaches decontamination system for drinking water; Ching et al. (WO 2020/167375 A1) teaches polymeric materials used in purifying fluids; and James et al. (US Publication: 2020/0306726) teaches method for regenerating activated carbon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571)272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773